SUPREME COURT OF ARIZONA
                             En Banc

STATE FARM INSURANCE COMPANIES,   )   Arizona Supreme Court
                                  )   No. CV-06-0338-PR
             Plaintiff/Appellant, )
                                  )   Court of Appeals
                 v.               )   Division One
                                  )   No. 1 CA-CV 04-0465
PREMIER MANUFACTURED SYSTEMS,     )
INC., an Arizona Corporation,     )   Maricopa County
                                  )   Superior Court
              Defendant/Appellee. )   No. CV2001-016394
                                  )
                                  )
                                  )   O P I N I O N
__________________________________)


        Appeal from the Superior Court in Maricopa County
            The Honorable Ruth Harris Hilliard, Judge

                            AFFIRMED
________________________________________________________________

          Opinion of the Court of Appeals, Division One
             213 Ariz. 419, 142 P.3d 1232 (App. 2006)

                            AFFIRMED
________________________________________________________________

THE SITTU LAW FIRM, P.L.L.C.                              Scottsdale
     By   John D. Sittu
Attorneys for State Farm Insurance Companies

BAIRD, WILLIAMS, & GREER, L.L.P.                            Phoenix
     By   Robert L. Greer
          Craig M. LaChance
Attorneys for Premier Manufactured Systems, Inc.

LAW OFFICES OF CHARLES M. BREWER, LTD.                      Phoenix
     By   Charles M. Brewer
          John B. Brewer
          David L. Abney
          Dane L. Wood
Attorneys for Amicus Curiae
Law Offices of Charles M. Brewer, Ltd.
HARALSON, MILLER, PITT, FELDMAN & McANALLY, P.L.C.                 Tucson
     By   Stanley G. Feldman

And

LAW OFFICE OF JOJENE MILLS                                         Tucson
     By   JoJene E. Mills

And

ADELMAN GERMAN, P.L.C.                                          Scottsdale
     By   Daniel J. Adelman
Attorneys for Amicus Curiae
Arizona Trial Lawyers Association

BOWMAN AND BROOKE, L.L.P.                                Phoenix
     By   Jeffrey R. Brooke
          Thomas M. Klein
Attorneys for Amicus Curiae
Product Liability Advisory Council, Inc.
________________________________________________________________

H U R W I T Z, Justice

¶1        This   case   requires   us   to   decide   whether    liability

among tortfeasors in strict products liability actions is joint

and several or several only.       We conclude that the legislative

abolition of joint and several liability in 1987 extends to

strict products liability actions.       In such cases, liability is

several only and fault must be apportioned among tortfeasors.

                                   I.

¶2        In 2001, an insured of State Farm Insurance Companies

(“State Farm”) discovered that a leak in his water filtration

system had damaged his home and personal property.              State Farm

paid the homeowner $19,270.86 to cover the loss.



                                   2
¶3           Premier    Manufactured       Systems,    Inc.       (“Premier”)

assembled, packaged, and sold the water filtration system, which

consisted of a series of filters inside plastic canisters linked

by   tubing.     Worldwide    Water   Distributing,    Ltd.     (“Worldwide”)

manufactured the plastic canisters and sold them to Premier.               As

subrogee for its insured, State Farm sued Premier and Worldwide,

alleging that each was strictly liable in tort for distributing

a defective product.

¶4           Worldwide failed to respond to the complaint, and the

superior court entered a default judgment against it.                    In a

subsequent     motion   for   partial     summary   judgment,    State   Farm

argued that Worldwide and Premier were jointly and severally

liable for 100% of the homeowner’s damages.             Premier argued in

response that under Arizona Revised Statutes (“A.R.S.”) § 12-

2506 (2003) the defendants’ liability was several only and that

the statute required allocation of fault between Premier and

Worldwide.     The superior court denied State Farm’s motion.

¶5           State Farm and Premier then entered into a stipulated

judgment, which stated that the leak had been caused by either a

design or manufacturing defect in one of the canisters.                   The

judgment provided that Worldwide was 75% and Premier 25% at

fault and that Premier was liable to State Farm “only to that

extent” for the damages caused by the leak.             Because Worldwide

had gone out of business and had no insurance coverage, State


                                      3
Farm could therefore recover only 25% of its insured’s damages.

The stipulation preserved, for purposes of appeal, State Farm’s

argument that liability of the two defendants should have been

joint and several.

¶6             The    court    of    appeals       affirmed,      holding       that   under

§ 12-2506 liability of Premier and Worldwide was several only

and that fault must be allocated between them.                         State Farm Ins.

Cos. v. Premier Manufactured Sys., Inc., 213 Ariz. 419, 420 ¶ 1,

142    P.3d    1232,    1233    (App.   2006).         The     court   rejected        State

Farm’s argument that applying comparative fault principles to

strict products liability actions violated Article 18, Section 6

of the Arizona Constitution.             Id. at 426 ¶ 28, 142 P.3d at 1239.

¶7             We granted State Farm’s petition for review because

whether § 12-2506 applies to strict products liability actions

is an issue of statewide importance.                     See ARCAP 23(c)(3).              We

have jurisdiction pursuant to Article 6, Section 5(3) of the

Arizona Constitution and A.R.S. § 12-120.24 (2003).

                                             II.

¶8             The    common   law    generally       imposed      joint    and    several

liability when the conduct of several persons caused a single

injury to a plaintiff.               See, e.g., Holtz v. Holder, 101 Ariz.

247,    251,    418    P.2d    584,    588    (1966).        In    such     a    case,   the

plaintiff could collect his entire damages from any defendant.

Id.; see also 2 Dan B. Dobbs, The Law of Torts § 385, at 1078


                                             4
(2001); W. Page Keeton et al., Prosser & Keeton on the Law of

Torts § 47, at 328-29 (5th ed. 1984).         A defendant who paid the

plaintiff’s damages, however, could not seek contribution from

other tortfeasors.     Holmes v. Hoemako Hosp., 117 Ariz. 403, 405,

573 P.2d 477, 479 (1977); 2 Dobbs, supra, § 386, at 1078.         Thus,

a single defendant could bear the entire burden of the judgment.

¶9        In 1984, the legislature alleviated the common law’s

harshness by adopting the Uniform Contribution Among Tortfeasors

Act (“UCATA”).    1984 Ariz. Sess. Laws ch. 237, § 1 (codified as

amended at A.R.S. §§ 12-2501 to -2509 (2003)).1         Under UCATA, a

jointly liable defendant “who has paid more than his pro rata

share of the common liability” can seek contribution from other

tortfeasors.     A.R.S. § 12-2501(B).       This right can be enforced

either in the underlying tort action or in a separate suit for

contribution.    Id. § 12-2503(A) & (B).        When a defendant seeks

contribution,    the   finder   of   fact   must   apportion   liability

according to the relative degrees of fault of each tortfeasor.

Id. § 12-2502(1).

¶10       The 1984 legislation expressly provided that the right

to contribution applied to defendants held strictly liable in


1
     The 1984 Arizona bill drew from both the Uniform
Contribution Among Tortfeasors Act of 1955 and the Uniform
Comparative Fault Act of 1977, while also incorporating a number
of provisions unique to Arizona.     See Scott Butler, III & G.
David Gage, Comparative Negligence & Uniform Contribution: New
Arizona Law, 20 Ariz. B.J. 16, 17, 34 (1984).

                                     5
tort for distribution of a defective product.                Id. § 12-2509(A).

The   statute       provided   that,    for    purposes       of    apportioning

liability among such tortfeasors, “the relative degree of fault

of each is the degree to which each contributed to the defect

causing injury to the claimant.”           Id. § 12-2509(C).

¶11         The adoption of comparative fault in the 1984 version

of UCATA did not entirely protect defendants from paying more

than their allocated share of a judgment.                  The legislation did

not alter the common law rule of joint and several liability;

each defendant remained liable to the plaintiff for the entire

amount of the judgment.           The right to contribution was thus of

limited     or    no    practical   utility    if    one    or     more    of    the

tortfeasors were insolvent or if a judgment for contribution

could not be collected.         Under those circumstances, a defendant

who   had        paid   more   than    his    share        still    absorbed       a

disproportionate loss.         See Gehres v. City of Phoenix, 156 Ariz.

484, 487, 753 P.2d 174, 177 (App. 1987).2

¶12         The     legislature     solved    this    problem      in     1987    by


2
     UCATA provides for a redetermination of contribution shares
when “all or part of a tortfeasor’s contribution share . . . is
uncollectible from that tortfeasor.”         A.R.S. § 12-2508.
Although this provision offers potential partial relief to
defendants held jointly and severally liable, its application
will necessarily result in a defendant paying more than his pro
rata share. And, in cases (such as the one before us) in which
only one defendant is solvent, § 12-2508 offers no relief to the
solvent defendant.


                                       6
amending UCATA to abolish joint and several liability in most

circumstances.         1987      Ariz.    Sess.         Laws       ch.    1.        The   1987

amendment, codified at A.R.S. § 12-2506, establishes a system of

comparative       fault,     making      “each         tortfeasor        responsible         for

paying his or her percentage of fault and no more.”                                  Dietz v.

Gen. Elec. Co., 169 Ariz. 505, 510, 821 P.2d 166, 171 (1991).

Under    this    system    of   several-only           liability,        plaintiffs,         not

defendants, bear the risk of insolvent joint tortfeasors.

                                           A.

¶13          State Farm argues that the general abolition of joint

and   several     liability      in   1987       was    not    intended        to    apply    to

parties strictly liable in tort for distributing a defective

product.    We disagree.

¶14          Under A.R.S. § 12-2506(A),

        [i]n an action for personal injury, property damage or
        wrongful death, the liability of each defendant for
        damages is several only and is not joint, except as
        otherwise provided in this section.

(Emphasis added.)          An action for strict products liability is

clearly one “for personal injury, property damage or wrongful

death.”         Therefore,      under    the      plain       language         of   the   1987

enactment,      each   defendant’s        liability           in   such    an       action    is

several only, subject only to the specific exceptions in § 12-

2506.

¶15          Section 12-2506 provides only three exceptions to the



                                             7
general regime of several-only liability:

       The liability of each defendant is several only and is
       not joint, except that a party is responsible for the
       fault of another person, or for payment of the
       proportionate share of another person, if any of the
       following applies:

       1. Both the party and the other person were acting in
       concert.

       2. The other person was acting as an agent or servant
       of the party.

       3. The party’s liability for the fault of another
       person arises out of a duty created by the federal
       employers’ liability act, 45 United States Code § 51.

Id. § 12-2506(D).      State Farm correctly concedes that this case

falls within neither the first nor the third exception.

¶16          State Farm instead relies upon § 12-2506(D)(2), which

imposes joint liability when another person “was acting as an

agent or servant of the party.”         This argument, however, suffers

from obvious deficiencies.        State Farm does not contend that a

conventional     principal-agent    or      master-servant    relationship

existed between Worldwide and Premier.          Premier simply purchased

the defective canister from Worldwide and then incorporated it

into   its   water   filtration   system.      The   mere   purchase   of   a

product from a supplier does not establish a master-servant or

principal-agent relationship between the buyer and seller.              See

2 Dobbs, supra ¶ 8, § 335, at 910-13, §§ 336-38, at 917-29;

Keeton et al., supra ¶ 8, § 70, at 501-08; Restatement (Third)

of Agency § 1.01 cmts. b & c (2006).


                                    8
¶17          Instead,         relying         on    Wiggs       v.    City     of    Phoenix,     198

Ariz. 367, 10 P.3d 625 (2000), State Farm argues that we should

impute an agency relationship between Premier and Worldwide for

purposes     of    §    12-2506(D)(2).                  Wiggs        involved       an    automobile

accident     in    which          a   car     struck       and       killed    the       plaintiff’s

teenage daughter as she crossed a Phoenix intersection at dusk.

Id. at 368 ¶ 2, 10 P.3d at 626.                            The plaintiff’s suit against

the   City    of   Phoenix            alleged       that       improper       maintenance        of   a

streetlight at the intersection caused the accident.                                     Id. at 368

¶ 3, 10 P.3d at 626.

¶18          The City had contracted with Arizona Public Service

(“APS”)      to    operate            and     maintain          the     streetlight         at    the

intersection.          Id.        The City named APS as a non-party at fault

under A.R.S. § 12-2506(B).                    Id.

¶19          This Court held that the City could not escape or

reduce its liability by claiming the tort had been committed by

an independent contractor.                     Id. at 371 ¶ 15, 10 P.3d at 629.

Rather, because the City had a non-delegable duty to maintain

the streetlight, we concluded that the independent contractor

was   effectively            an       agent     of       the     City,        making      the    City

vicariously liable for any negligence of APS.                                       Id. at 370-71

¶¶ 10, 13, 10 P.3d at 628-29.                           Thus, the City was responsible

for 100% of any fault allocated to APS.                                 Id. at 371 ¶ 16, 10

P.3d at 629.


                                                    9
¶20       The Wiggs doctrine does not avail State Farm.           We may

assume, as State Farm argues, that each entity in a chain of

distribution   has   a    non-delegable   duty   not   to   distribute   a

defective product.       See, e.g., Van Buskirk v. Carey Canadian

Mines, Ltd., 760 F.2d 481, 497 (3d Cir. 1985) (stating that

under Pennsylvania law, “the duty to provide a non-defective

product is non-delegable”); Vandermark v. Ford Motor Co., 391

P.2d 168, 170 (Cal. 1964) (holding that a “manufacturer of a

completed product cannot escape liability by tracing the defect

to a component part supplied by another”); Robinson v. Reed-

Prentice Div. of Package Mach. Co., 403 N.E.2d 440, 443 (N.Y.

1980) (noting that a “manufacturer is under a nondelegable duty

to design and produce a product that is not defective”).          But in

a strict products liability action, the various participants in

the chain of distribution are liable not for the actions of

others, but rather for their own actions in distributing the

defective product.       Jimenez v. Sears, Roebuck & Co., 183 Ariz.

399, 402, 904 P.2d 861, 864 (1995) (stating that strict products

liability is established by proof that the product was defective

when it left the defendant’s control, that the defect made the

product unreasonably dangerous, and that the defect proximately

caused the plaintiff’s injuries); O.S. Stapley Co. v. Miller,

103 Ariz. 556, 559-60, 447 P.2d 248, 251-52 (1968) (quoting and

adopting Restatement (Second) of Torts § 402A (1965)).             Thus,


                                   10
the   judgment       below    did    not    impose    vicarious      liability   on

Premier.     Rather, Premier and Worldwide each is liable solely

for its own conduct.

¶21          Indeed, the 1987 amendment of UCATA recognizes this

principle.     The types of fault that must be compared to arrive

at an allocation of responsibility for a judgment specifically

include strict liability and products liability:

      “Fault” means an actionable breach of legal duty, act
      or omission proximately causing or contributing to
      injury or damages sustained by a person seeking
      recovery, including negligence in all of its degrees,
      contributory negligence, assumption of risk, strict
      liability, breach of express or implied warranty of a
      product, products liability and misuse, modification
      or abuse of a product.

A.R.S. § 12-2506(F)(2).             In a strict products liability action,

every party in the chain of distribution of a defective product

has committed its own “actionable breach of legal duty.”                     Fault

is thus found because of what each tortfeasor did on its own –

distribute a defective product – rather than because of its

relationship to other wrongdoers.

                                           1.

¶22          State     Farm    also        argues    that   A.R.S.     §   12-2509

contemplates that joint and several liability remains the rule

in strict products liability actions.                That statute provides for

a right of contribution among tortfeasors, including those whose

liability is “based on . . . strict liability in tort or any



                                            11
product    liability       action.”      Id.    §   12-2509(A).        The    statute

further specifies that “[a]mong two or more persons strictly

liable in tort who are entitled to claim contribution against

each other, the relative degree of fault of each is the degree

to which each contributed to the defect causing injury to the

claimant.”       Id. § 12-2509(C).             State Farm argues that these

provisions     would   be     wholly     unnecessary    if     the   liability     of

products liability tortfeasors were several only.

¶23           The argument fails to withstand analysis.                Section 12-

2509 was enacted as part of the original UCATA in 1984, when

joint and several liability was the rule in all tort cases.                       The

subsequent 1987 amendment of UCATA, as noted above, abolished

joint liability in all actions except those specified in § 12-

2506(D).      Section 12-2509 provides a right of contribution only

when, under the applicable law, two or more tortfeasors are

jointly liable; it does not itself enact a general doctrine of

joint   and    several      liability    in    strict   liability      actions     or

purport to limit the sweep of the 1987 legislation.                        See Dietz,

169   Ariz.    at   510,    821   P.2d    at    171   (“With    a    few    specified

exceptions, contribution will become virtually unnecessary in

actions filed after the effective date of § 12-2506.”).

¶24           Indeed, if we accepted State Farm’s argument, § 12-

2506 would be entirely vitiated.               Section 12-2509(A) refers not

only to contribution among tortfeasors in strict liability and


                                          12
product liability actions, but also among “all tortfeasors whose

liability is based on negligence.”                    A reading of the statute

requiring joint and several liability in all cases covered by

§ 12-2509 would render § 12-2506 a dead letter.                             Rather, the

only   sensible      continued    application         of    §     12-2509    is    to   the

relatively rare situations in which § 12-2506(D) provides for

joint and several liability.3

                                            2.

¶25          State Farm and its amici also argue that the indemnity

provisions     in        A.R.S.   §        12-684     (2003)        contemplate         the

continuation        of    joint   and       several        liability    in        products

liability actions.         As an initial matter, this argument suffers

from the same flaw as State Farm’s arguments about § 12-2509;

the indemnification provisions in § 12-684 were first enacted in

1978, and thus can hardly be thought to negate sub silentio the

broad abolition of joint and several liability in 1987.

¶26          More    important,       as    the     court    of    appeals    correctly

recognized,     the      regime   of       several-only         liability     does      not

conflict with the indemnity statute.                   State Farm, 213 Ariz. at

425 ¶ 24 & n.9, 142 P.3d at 1238 & n.9.                            Section 12-684(A)


3
     Even after the general abolition of joint and several
liability in 1987, joint and several liability can be imposed in
strict products liability actions under A.R.S. § 12-2506(D)(2)
if the entities in a chain of distribution have a true master-
servant or principal-agent relationship.   Contribution would be
allowed under § 12-2509 at least in those situations.

                                            13
provides for a tender of defense by a seller to a manufacturer

in a products liability action.                       A manufacturer rejecting the

tender    must    “indemnify        the   seller          for       any    judgment    rendered

against    the    seller      and      shall    also       reimburse         the     seller   for

reasonable attorneys’ fees and costs incurred by the seller in

defending such action,” unless the seller had knowledge of the

defect    or     engaged    in      certain         unauthorized           modifications        or

installations of the product at issue.                              Id. § 12-684(A).           The

statutory scheme does not require joint and several liability of

defendants;      indemnification          is        not    at       all    inconsistent       with

apportionment          of        fault         under            §         12-2506.             See

Bridgestone/Firestone N. Am. Tire, L.L.C. v. A.P.S. Rent-A-Car &

Leasing, Inc., 207 Ariz. 502, 511-12 ¶¶ 37-38, 88 P.3d 572, 581-

82 (App. 2004).

                                               3.

¶27            State   Farm      and     its    amici       also          rely   heavily      upon

opinions from other states holding participants in the chain of

distribution jointly and severally liable for an injury caused

by a product defect.           See Wimberly v. Derby Cycle Corp., 65 Cal.

Rptr. 2d 532, 541 (Ct. App. 1997); Owens v. Truckstops of Am.,

915 S.W.2d 420, 432 (Tenn. 1996).                         These authorities, however,

do not address Arizona’s statutory scheme.                                Given the explicit

language of our statutes, we find the Tennessee and California

decisions inapposite.


                                               14
¶28          Owens arose after the adoption of comparative fault by

the Tennessee Supreme Court in McIntyre v. Balentine, 833 S.W.2d

52, 56, 58 (Tenn. 1992).          After adopting comparative fault as a

matter of common law, the court found good policy reasons to

limit the sweep of the doctrine in strict products liability

actions.     Owens, 915 S.W.2d at 432.               Although that decision has

much to commend it as a matter of policy, we engage today not in

the   development    of   the    common       law,    but    rather      in   statutory

interpretation.        Because    our    legislature         abolished        joint   and

several    liability      in    all     but    the     situations        specifically

enumerated in A.R.S. § 12-2506(D), we are not free to engraft

further exceptions into the law simply because we might favor

them as a matter of policy.4

¶29        In     Wimberly,      the    California          court     interpreted       a

comparative fault statute quite different from § 12-2506.                             The

California      statute   did    not     define       “fault”       or   “comparative

fault,” see Wimberly, 65 Cal. Rptr. 2d at 536, and the court was

thus free to conclude that the law did not require allocation of

fault in strict products liability actions.

¶30        In contrast, our statute specifically includes strict

liability and products liability within the types of “fault”


4
     Similarly, Restatement (Third) of Torts: Apportionment of
Liability § 7 cmt. j & § 13 cmt. a (2000), which State Farm
cites, simply set out preferred common law principles and do not
purport to interpret any statute.

                                         15
that must be apportioned by the finder of fact.                          A.R.S. § 12-

2506(F)(2).        As we have previously stated, our statutes do not

“limit     the    application       of    comparative        fault      principles   to

negligence theories.”           Jimenez, 183 Ariz. at 404, 904 P.2d at

866.      Rather, the broad definition of fault in A.R.S. § 12-

2506(F)(2)       requires     the   finder      of    fact    in     strict     products

liability cases to compare fault among all tortfeasors.                              See

Zuern v. Ford Motor Co., 188 Ariz. 486, 491, 937 P.2d 676, 681

(App.     1996)    (noting     that      because      UCATA       “expressly     defines

‘fault’    to     include   ‘strict      liability,’        all    of   the    different

types of fault identified in that section, if contributing to

the same injury, must be compared . . . in assessing percentages

of fault”) (citations omitted).

                                          B.

¶31          State Farm and its amici argue that if § 12-2506 is

interpreted       to   preclude      joint      and    several       liability    among

defendants in a strict products liability action, the statute

violates    Article     18,    Section     6    of    the    Arizona     Constitution.

That section provides that

       [t]he right of action to recover damages for injuries
       shall never be abrogated, and the amount recovered
       shall not be subject to any statutory limitation.

                                          1.

¶32          The first clause of Article 18, Section 6, the “anti-

abrogation clause,” protects the right of access to the courts


                                           16
and prevents abrogation of common law tort actions.                                Cronin v.

Sheldon, 195 Ariz. 531, 538 ¶ 35, 991 P.2d 231, 238 (1999).                                   A

statute    that     completely         abolishes     a    right     of    action       is    by

definition an unconstitutional abrogation.                     Duncan v. Scottsdale

Med. Imaging, Ltd., 205 Ariz. 306, 314 ¶ 33, 70 P.3d 435, 443

(2003).      On    the     other    hand,    the    legislature          is    entitled     to

regulate common law tort actions.                   Id. at 313 ¶ 30, 70 P.3d at

442.      “We differentiate between abrogation and regulation by

determining whether a purported legislative regulation leaves

those    claiming     injury       a   reasonable        possibility          of   obtaining

legal redress.”           Boswell v. Phoenix Newspapers, Inc., 152 Ariz.

9, 18, 730 P.2d 186, 195 (1986).                         The legislature may not,

“under    the     guise    of    ‘regulation,’       so    affect     the      fundamental

right to sue for damages as to effectively deprive the claimant

of the ability to bring the action.”                     Barrio v. San Manuel Div.

Hosp., 143 Ariz. 101, 106, 692 P.2d 280, 285 (1984).

¶33         Strict        products      liability        actions    are       protected      by

Article 18, Section 6.              Hazine v. Montgomery Elevator Co., 176

Ariz.     340,    344,     861     P.2d     625,    629     (1993).           Hazine       held

unconstitutional a statute forbidding the filing of a strict

products    liability       action        more    than    twelve     years         after    the

product was first sold to a consumer even if the injury occurred

years later.       Id. at 345, 861 P.2d at 630.                    Because the statute

could abolish the right of action before an injury had even


                                             17
occurred, it deprived an injured claimant of any possibility of

redress, and thus violated the anti-abrogation clause.                                  Id. at

342, 861 P.2d at 627.

¶34         In    contrast,          the      abolition    of     joint     and        several

liability in strict products liability cases does not deprive an

injured claimant of the right to bring the action.                            Nor does it

prevent the possibility of redress for injuries; the claimant

remains entirely free to bring his claim against all responsible

parties.    Thus, § 12-2506 does not on its face violate the anti-

abrogation clause.          Cf. Dietz, 169 Ariz. at 511, 821 P.2d at 172

(finding    no   violation          of     anti-abrogation       clause     in     applying

comparative fault principles in case involving injuries caused

by both the defendant and a statutorily immune employer).

¶35         State Farm and its amici argue, however, that joint

and    several   liability          is   so    integral    to    the   tort       of    strict

products    liability           that     instituting       several-only           liability

effectively abolishes the cause of action.                         Specifically, they

argue    that    it   is    impossible          to    allocate    “fault”      in       strict

liability actions and that imposition of several-only liability

will    effectively         deprive        claimants      of     the   right           to   sue

“innocent” sellers in the chain of distribution.

¶36         Nothing        in   §    12-2506,        however,    prevents     a    claimant

from suing all participants in a defective product’s chain of

distribution and obtaining a judgment for the full amount of his


                                               18
damages.      Nor does the statute excuse any responsible party from

liability.        Under the doctrine of strict products liability, a

defendant      breaches    its    legal        duty     when     it    distributes        a

defective      and    unreasonably     dangerous         product.             Torres     v.

Goodyear Tire & Rubber Co., 163 Ariz. 88, 91, 786 P.2d 939, 942

(1990).       A defendant who does so is at “fault” under § 12-

2506(F)(2), and a claimant is entitled to recover against any

such    defendant      under   the    statutory         regime        of    several-only

liability.        See Daly v. Gen. Motors Corp., 575 P.2d 1162, 1170

(Cal.     1978)      (rejecting   argument        that     applying          comparative

negligence     in     strict   products    liability           cases       “somehow    will

abolish or adversely affect the liability of such intermediate

entities in the chain of distribution” and noting that jurors

are     capable       of   fairly      assessing          the         relative        legal

responsibilities of manufacturers and subsequent distributors in

strict products liability actions).

¶37           It may, of course, be difficult in some circumstances

for the finder of fact to allocate statutory fault among the

various participants in the chain of distribution of a defective

product.      But this may also often be the case in other contexts.

Notwithstanding the potential difficulty of the task, “[w]e have

no doubt that jurors are capable of evaluating degrees of fault,

and     the    statute     reflects       our         legislature’s          agreement.”

Hutcherson v. City of Phoenix, 192 Ariz. 51, 55 ¶ 21, 961 P.2d


                                          19
449, 453 (1998).5

                                    2.

¶38         Nor does our application of several-only liability in

strict products liability cases violate the second clause of

Article 18, Section 6, prohibiting limitations on damages.6             In

Jimenez, we rejected a claim that allowing product misuse as a

form   of   comparative   fault   under   UCATA   violated   Article   18,

Section 6.    183 Ariz. at 407, 904 P.2d at 869.         In so holding,


5
     Indeed, even before the abolition of joint and several
liability, UCATA required that finders of fact allocate fault
among “two or more persons strictly liable in tort” in
determining contribution rights.    A.R.S. § 12-2509(C). Section
12-2509(C) defines “the relative degree of fault,” for purposes
of determining contribution among two or more defendants
strictly liable in tort, as “the degree to which each
contributed to the defect causing injury to the claimant.”

     Because the parties in this case stipulated to the
allocation of fault between Premier and Worldwide, we have no
occasion today to address the precise standards that should
guide a finder of fact in making fault determinations under
§ 12-2506. See State Farm, 213 Ariz. at 425 ¶ 22, 142 P.2d at
1238 (“[I]t is for the finder of fact to examine and assess the
differing conduct, roles, duties, and responsibilities played by
all the participants in the distribution chain of an allegedly
defective product and to decide, based on these and other
relevant considerations, the degree of fault to allocate to
members of the chain.”).
6
     Article 2, Section 31 of the Arizona Constitution prohibits
enactment of any law “limiting the amount of damages to be
recovered for causing the death or injury of any person.” That
provision is not implicated in this case, which involves only a
claim for property damage. Cf. Jimenez, 183 Ariz. at 407 n.10,
904 P.2d at 869 n.10 (noting that the limitation of damage
clause in Article 18, Section 6 and the similar language in
Article 2, Section 31 “must be read together and are intended to
accomplish the same result”).

                                    20
we    directly     analogized          the    misuse      defense    to     “instituting       a

several-only       system     of       liability,”        which    we    noted      “regulates

responsibility         for     cause         rather       than     limits      the    damages

recoverable.”         Id. (emphasis added).               As is true with the misuse

defense,     several-only          liability         does    not    limit      the    damages

recoverable, but rather serves “only to limit each defendant’s

liability     to      the     damages         resulting      from       that       defendant’s

conduct.”     Id.

¶39          To be sure, an injured claimant may not be able to

recover    the     full      amount      of    his     damages      under      a    regime   of

several-only liability when a defendant is insolvent or full

collection       of    the    judgment         against      each        defendant     is     not

possible.        But as we stated in Jimenez, “almost any statute

dealing with tort actions will affect the amount or potential of

recovery.”       Id. at 407-08, 904 P.2d at 869-70.                       Our Constitution

provides     only      that        a    statute        cannot       limit      the    “amount

recovered”; it is not a guarantee that the entire judgment will

be collectible from a single defendant or indeed from any of the

responsible parties.           Id.

                                              III.

¶40          For      the     reasons          above,       we     conclude         that     the

legislature        abolished           joint        and     several        liability         for

participants in a defective product’s chain of distribution with

its amendment in 1987 of A.R.S. § 12-2506 and that this statute


                                               21
does   not    offend   Article   18,    Section   6   of   the   Arizona

Constitution.    We therefore affirm the judgment of the superior

court and the opinion of the court of appeals.




                           _______________________________________
                           Andrew D. Hurwitz, Justice

CONCURRING:


_______________________________________
Ruth V. McGregor, Chief Justice


_______________________________________
Rebecca White Berch, Vice Chief Justice


_______________________________________
Michael D. Ryan, Justice


_______________________________________
W. Scott Bales, Justice




                                   22